 
 
 
 
 
 


EMPLOYMENT AGREEMENT
 
BETWEEN
 
PEOPLES BANK SB
 
AND
 
NORTHWEST INDIANA BANCORP
 
AND
 
DAVID A. BOCHNOWSKI
 










 


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page
 
1.
EMPLOYMENT AND TERM.
1
 
(a)
Employment.
1
 
(b)
Term.
1
2.
DUTIES.
1
3.
SALARY.
2
 
(a)
Base Salary.
2
 
(b)
Salary Increases or Decreases.
2
 
(c)
Expenses, Automobile and Clubs.
2
4.
ANNUAL BONUSES.
2
5.
EQUITY INCENTIVE COMPENSATION.
2
6.
OTHER BENEFITS.
3
 
(a)
Insurance Plans.
3
 
(b)
Vacation.
3
 
(c)
Other.
3
7.
TERMINATION.
4
 
(a)
Death or Disability.
4
 
(b)
Discharge for Cause.
4
 
(c)
Termination for Other Reasons.
5
8.
DEFINITIONS.
5
9.
OBLIGATIONS OF THE BANK UPON TERMINATION.
7
 
(a)
Death, Disability, Discharge for Cause or Resignation Without Good Reason.
8
 
(b)
Discharge Without Cause or Resignation with Good Reason.
8
 
(c)
Disability.
9
 
(d)
Level of Bonus and Welfare Benefits after a Change of Control.
9
 
(e)
Continuing Obligations After Termination.
9
10.
CERTAIN ADDITIONAL PAYMENTS BY THE BANK.
9
11.
NO SET-OFF OR MITIGATION.
12
12.
PAYMENT OF CERTAIN EXPENSES.
12
13.
INDEMNIFICATION AND JOINT OBLIGATION.
12




i

--------------------------------------------------------------------------------





14.
BINDING EFFECT.
12
15.
NOTICES.
12
16.
TAX WITHHOLDING.
13
17.
ARBITRATION.
13
18.
NO ASSIGNMENT.
13
19.
NONSOLICITATION.
13
20.
EXECUTION IN COUNTERPARTS.
14
21.
JURISDICTION AND GOVERNING LAW.
14
22.
SEVERABILITY.
14
23.
PRIOR UNDERSTANDINGS.
14





 


 

ii

--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT
 
THIS AGREEMENT, made and entered into as of April 19, 2006 (the “Effective
Date”), by and between Northwest Indiana Bancorp (the “Company”) and Peoples
Bank SB (together, the “Bank” unless otherwise noted) and David A. Bochnowski
(the “Executive”).
 
W I T N E S S E T H THAT:
 
WHEREAS, the Bank acting through its Board of Directors (“Board”) desires to
continue to employ the Executive as its Chairman and Chief Executive Officer,
and the Executive desires to continue in such employment;
 
NOW, THEREFORE, the Bank and the Executive, each intending to be legally bound,
hereby mutually covenant and agree as follows:
 
1. Employment and Term.
 
(a) Employment.  The Bank shall employ the Executive as the Chairman and Chief
Executive Officer of the Bank, and the Executive shall so serve, for the term
set forth in Paragraph 1(b).
 
(b) Term.  The initial term of the Executive’s employment under this Agreement
shall commence as of the Effective Date and end thirty-six calendar months
thereafter, subject to the extension of such term as hereinafter provided and
subject to earlier termination as provided in Paragraph 7, below. Beginning on
the day immediately after the Effective Date, the term of this Agreement shall
be extended automatically for one (1) additional day for each day which has then
elapsed since the Effective Date, unless, at any time after the Effective Date,
either the Board of Directors of the Bank or the Executive gives written notice
to the other, in accordance with Paragraph 15, below, that such automatic
extension of the term of this Agreement shall cease. Any such notice shall be
effective immediately upon delivery. The initial term of this Agreement, plus
any extension by operation of this Paragraph 1, shall be hereinafter referred to
as the “Term.”
 
2. Duties.  During the period of employment as provided in Paragraph 1(b)
hereof, the Executive shall serve as Chairman and Chief Executive Officer of the
Bank and have all powers and duties consistent with such positions, subject to
the reasonable direction of the Board. The Executive shall also continue to
serve as a member of the Board if elected. The Executive shall devote his best
efforts to fulfill faithfully, responsibly and to the best of his ability his
duties hereunder; provided, however, that with the approval of the Board, the
Executive may serve, or continue to serve, on the boards of directors of, and
hold any other offices or positions in, companies or organizations, which, in
the Board’s judgment, will not present any material conflict of interest with
the Bank or any of its subsidiaries or affiliates or divisions, or unfavorably
affect the performance of the Executive’s duties, or will not violate any
applicable statute or regulation. The Executive shall keep track of his time and
expenses spent on the affairs of the Company and shall so advise the Bank so as
to allow for a proper allocation of the Executive’s salary and expenses between
the Company and the Bank.
 
 

1

--------------------------------------------------------------------------------



3. Salary.
 
(a) Base Salary.  For services performed by the Executive for the Bank pursuant
to this Agreement during the period of employment as provided in Paragraph 1(b)
hereof, the Bank shall pay the Executive a base salary at the rate of Three
Hundred Thirty-Five Thousand Dollars ($335,000.00) per year, payable in
substantially equal installments in accordance with the Bank’s regular payroll
practices. The Executive’s base salary (with any increases under paragraph (b),
below) shall not be subject to reduction, except that prior to a Change of
Control, the Bank may decrease the Executive’s base salary if the consolidated
operating results of the Company are significantly less favorable than those
achieved for the fiscal year ended December 31, 2005, and the Bank makes similar
decreases in the base salaries it pays to the executive officers of the Bank.
Any compensation which may be paid to the Executive under any additional
compensation or incentive plan of the Bank (including those under Paragraphs 4,
5 and 6) or which may be otherwise authorized from time to time by the Board (or
an appropriate committee thereof) shall be in addition to the base salary to
which the Executive shall be entitled under this Agreement.
 
(b) Salary Increases or Decreases.  During the period of employment as provided
in Paragraph 1(b) hereof, the base salary of the Executive shall be reviewed no
less frequently than annually by the Board to determine whether or not the same
should be increased in light of the duties and responsibilities of the Executive
and the performance of the Bank or decreased under the circumstances permitted
in Section 3(a). If it is determined that an increase or decrease is merited,
such increase or decrease shall be promptly put into effect and the base salary
of the Executive as so increased or decreased shall constitute the base salary
of the Executive for purposes of Paragraph 3(a).
 
(c) Expenses, Automobile and Clubs.  The Bank shall pay or reimburse the
Executive for all reasonable travel and other expenses incurred by the Executive
in the performance of his services under this Agreement. The Bank further agrees
to provide the Executive with the full time use of an automobile of a make and
model selected by the Executive, not more than two years old, commensurate with
his position and as approved by the Compensation Committee of the Board of
Directors. Subject to the approval of the Board of Directors of the Bank, the
Bank shall reimburse the Executive for all initiation fees and dues associated
with membership in professional, social, civic and service organizations which
the Executive joins or has joined and which membership, in whole or in part,
furthers the interests of or promotes the interests of the Bank or assists the
Executive in business relationships on behalf of the Bank.
 
4. Annual Bonuses.  For each calendar year during the term of employment, the
Executive shall be eligible to receive in cash an annual performance bonus as
may be set by Board.
 
5. Equity Incentive Compensation.  During the term of employment hereunder the
Executive shall be eligible to participate, in an appropriate manner relative to
other senior executives of the Bank, in any equity-based incentive compensation
plan or program approved by the Board from time to time, including (but not by
way of limitation) the Company’s Amended and Restated 2004 Stock Option and
Incentive Plan.
 
 

2

--------------------------------------------------------------------------------



6. Other Benefits.
 
(a) Insurance Plans.  The Bank agrees to continue funding all premiums as they
become due pursuant to the following insurance policies, and any other insurance
policies that may in the future be purchased, under which the Executive is an
insured until such time as the Executive attains the age of sixty-six (66).
 
Company/Policy No.
 
Type
 
Benefit Amount
         
Assurant Employee Benefits
Group Policy #54075
Certificate No. 36
 
Group Life and AD&D
 
$400,000
         
Principal Financial Group
Group Policy #N31368
Location 09
 
Group Life and AD&D
 
$148,000
         
Mass. Mutual Life Insurance
And New York Life Insurance
Policy Nos. 0064748 and 56608619
 
Endorsement Split Dollar Plan
 
$200,000
         
American States Life Insurance
Policy No. 0100432728
 
Individual Life Insurance
 
$500,000
         
Valley Forge Life Insurance Co.
Policy No. 84040058
 
Universal Life Insurance
 
$438,659*
         
New York Life
Policy No. 56612175
 
Universal Life Insurance
 
$100,000
       
*Death Benefit Value as of Feb. 7, 2006
     



Notwithstanding the above, in the event of a Change in Control (as defined in
Paragraph 8(c)) of the Bank, the Bank agrees to immediately pay the Executive
the amount of all such future premiums on the above policies as shall be
reasonably expected to become due, plus any amount as may be necessary under
Paragraph 10, prior to the Executive attaining the age of sixty-six (66). In the
event such payment is made, the Bank shall be relieved of its obligation to
continue funding premiums as they become due.
 
(b) Vacation.  Notwithstanding anything herein to the contrary, the Executive
shall be entitled to a maximum of six weeks vacation to be taken during such
times as may be chosen by the Executive. Any vacation time not taken during any
calendar year and any unused vacation days in existence as of the date hereof
may be taken with the consent of the Compensation Committee of the Board, which
consent shall not be unreasonably withheld. Vacation time for each calendar year
shall be considered earned as of the first day of each calendar year.
 
(c) Other.  The Executive shall be entitled to participate in all of the various
retirement, welfare, fringe benefit and executive perquisite plans, programs and
arrangements of
 

3

--------------------------------------------------------------------------------



the Bank as they may exist from time to time. Notwithstanding the limitations of
any health benefit plan maintained by the Bank, the Bank agrees to pay the costs
of any necessary physical examinations and the costs of all diagnostic testing
incurred by the Executive on his own behalf.
 
7. Termination.  Unless this Agreement is earlier terminated in accordance with
the following provisions of this Paragraph 7, the Bank shall continue to employ
the Executive and the Executive shall remain employed by the Bank during the
entire Term of this Agreement as set forth in Paragraph 1(b). Paragraph 9 hereof
sets forth certain obligations of the Bank in the event that the Executive’s
employment hereunder is terminated. Certain capitalized terms used in this
Agreement are defined in Paragraph 8, below.
 
(a) Death or Disability.  Except to the extent otherwise provided in
Paragraph 9, this Agreement shall terminate immediately (a Date of Termination)
in the event of the Executive’s death or in the event that the Executive becomes
disabled. The Executive will be deemed to be disabled upon the earlier of
(i) the end of an eighteen (18)-consecutive month period during which, by reason
of physical or mental injury or disease, the Executive has been unable to
perform substantially all of his usual and customary duties under this Agreement
or (ii) the date that a reputable physician, jointly selected by the Board and
the Executive, determines in writing that the Executive will, by reason of
physical or mental injury or disease, be unable to perform substantially all of
the Executive’s usual and customary duties under this Agreement for a period of
at least eighteen (18) consecutive months. If any question arises as to whether
the Executive is disabled, upon reasonable request therefor by the Board, the
Executive shall submit to reasonable medical examination for the purpose of
determining the existence, nature and extent of any such disability. In
accordance with Paragraph 15, the Board shall promptly give the Executive
written notice of any such determination of the Executive’s disability and of
any decision of the Board to terminate the Executive’s employment by reason
thereof. In the event of disability, until the Date of Termination, the base
salary payable to the Executive under Paragraph 3(a) hereof shall be reduced
dollar-for-dollar by the amount of disability benefits paid to the Executive in
accordance with any disability policy or program of the Bank.
 
(b) Discharge for Cause.  In accordance with the procedures hereinafter set
forth, the Board may discharge the Executive from his employment hereunder for
Cause. Except to the extent otherwise provided in Paragraph 9, this Agreement
shall terminate immediately as of the Date of Termination in the event the
Executive is discharged for Cause. Any discharge of the Executive for Cause
shall be communicated by a Notice of Termination to the Executive given in
accordance with Paragraph 15 of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) specifies the termination date, which may be as early as the date of the
giving of such notice. In the case of a discharge of the Executive for Cause,
the Notice of Termination shall include a copy of a resolution duly adopted by
the Board at a meeting called and held for such purpose (after reasonable notice
to the Executive and reasonable opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board prior to such vote), finding
that, in the reasonable and good faith opinion of the
 

4

--------------------------------------------------------------------------------



Board, the Executive was guilty of conduct constituting Cause. No purported
termination of the Executive’s employment for Cause shall be effective without a
Notice of Termination.
 
(c) Termination for Other Reasons.  The Bank may discharge the Executive for
reason other than Cause by giving written notice to the Executive in accordance
with Paragraph 15 at least thirty (30) days prior to the Date of Termination.
The Executive may resign from his employment, without liability to the Bank, by
giving written notice to the Bank in accordance with Paragraph 15 at least
thirty (30) days prior to the Date of Termination. Except to the extent
otherwise provided in Paragraph 9, this Agreement shall terminate immediately as
of the Date of Termination in the event the Executive is discharged for reasons
other than Cause or resigns.
 
8. Definitions.  For purposes of this Agreement, the following capitalized terms
shall have the meanings set forth below:
 
(a) “Accrued Obligations” shall mean, as of the Date of Termination, the sum of
(A) the Executive’s base salary under Paragraph 3(a) through the Date of
Termination to the extent not theretofore paid, (B) the amount of any bonus,
incentive compensation, deferred compensation and other cash compensation
accrued by the Executive as of the Date of Termination to the extent not
theretofore paid and (C) any unused vacation, expense reimbursements (regardless
of whether a claim for such has yet been filed) and other cash entitlements due
the Executive as of the Date of Termination. For the purpose of this
Paragraph 8(a), dollar amounts shall be deemed to accrue ratably over the period
during which they are earned, but no discretionary compensation shall be deemed
earned or accrued unless it has been specifically approved by the Board in
accordance with the applicable plan, program or policy.
 
(b) “Cause” shall mean: (A) the Executive’s commission of an act materially and
demonstrably detrimental to the goodwill of the Bank or any of its subsidiaries,
which act constitutes gross negligence or willful misconduct by the Executive in
the performance of his material duties to the Bank or (B) the Executive’s
conviction of a felony involving moral turpitude, but specifically excluding any
conviction based entirely on vicarious liability. No act or failure to act will
be considered “willful” unless it is done, or omitted to be done, by the
Executive in bad faith or without reasonable belief that his action or omission
was in the best interests of the Bank. In addition, no act or omission will
constitute Cause unless the Bank has given detailed written notice thereof to
the Executive and, where remedial action is feasible, he then fails to remedy
the act or omission within a reasonable time after receiving such notice.
 
(c) “Change of Control” shall mean:
 
(i) The acquisition by any “person” (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
provided, however, that “person” shall not include the Executive, members of the
Executive’s immediate family, or any trust of which the beneficial owners are
the Executive or members of his immediate family) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or
more of either (i) the then outstanding shares of capital stock of the Bank or
the Company (the
 

5

--------------------------------------------------------------------------------



“Outstanding Bank (or Company, as appropriate) Capital Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Bank or
the Company entitled to vote generally in the election of directors (the “Bank
(or Company, as applicable) Voting Securities”); provided, however, that (X) any
acquisition by or from the Company or any of its subsidiaries, (Y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (Z) any acquisition by
any corporation with respect to which, following such acquisition, more than 65%
of the then outstanding shares of capital stock of such corporation and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Bank (or Company, as appropriate) Capital Stock and Bank (or
Company, as appropriate) Voting Securities immediately prior to such
acquisition, in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the Outstanding Bank (or Company, as
appropriate) Capital Stock and Bank (or Company, as appropriate) Voting
Securities, as the case may be, shall not constitute a Change of Control; or
 
(ii) Individuals who, as of the Effective Date constituted the Board of
Directors of the Bank (or Company, as appropriate) (the “Incumbent Board”) cease
for any reason to constitute at least a majority of such Board; provided,
however, that any individual who becomes a member of the respective Board
subsequent to such date whose election, or nomination for election by the
stockholders of the Bank or the Company, as appropriate, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed to be a member of the Incumbent Board; but provided further,
that no individual whose election or initial assumption of office as a director
occurs as a result of an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act)
with respect to the election or removal of directors, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board of Directors of the Bank (or Company, as appropriate),
shall be deemed to be a member of the Incumbent Board; or
 
(iii) Consummation of a reorganization, merger or consolidation (a “Business
Combination”) with respect to which all or substantially all of the individuals
and entities who were the respective beneficial owners of the Outstanding Bank
(or Company, as appropriate) Capital Stock and Bank (or Company, as appropriate)
Voting Securities immediately prior to such Business Combination do not,
following such Business Combination, beneficially own, directly or indirectly,
more than 65% of, respectively, the then outstanding shares of capital stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from the Business Combination, in substantially the same
proportion as their ownership immediately prior to such Business Combination of
the Outstanding Bank (or Company, as appropriate) Capital Stock and Bank (or
Company, as appropriate) Voting Securities, as the case may be; or
 

6

--------------------------------------------------------------------------------



(iv) Consummation of a sale or other disposition of all or substantially all of
the assets of the Bank (or Company, as appropriate) other than to a corporation
with respect to which, following such sale or disposition, more than 65% of,
respectively, the then outstanding shares of capital stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Bank (or Company, as
appropriate) Capital Stock and Bank (or Company, as appropriate) Voting
Securities immediately prior to such sale or disposition, in substantially the
same proportion as their ownership of the Outstanding Bank (or Company, as
appropriate) Capital Stock and Bank (or Company, as appropriate) Voting
Securities, as the case may be, immediately prior to such sale or disposition;
or
 
(v) A complete liquidation or dissolution of the Bank or the Company.
 
Any other provision of this Agreement to the contrary notwithstanding, “Change
of Control” shall not include any transaction described in subparagraphs (A),
(C) or (D) of this paragraph (iii) where, in connection with such transaction,
the Executive or any party acting in concert with the Executive substantially
increases his or its, as the case may be, ownership interest in the Bank or the
Company or a successor to the Bank or the Company.
 
(d) “Date of Termination” shall mean (A) in the event of a discharge of the
Executive by the Board for Cause, the date specified in such Notice of
Termination, (B) in the event of a discharge of the Executive without Cause or a
resignation by the Executive, the date specified in the written notice to the
Executive (in the case of discharge) or the Bank (in the case of resignation),
which date shall be no less than thirty (30) days from the date of such written
notice, (C) in the event of the Executive’s death, the date of the Executive’s
death, and (D) in the event of termination of the Executive’s employment by
reason of disability pursuant to Paragraph 7(a), the date the Executive receives
written notice of such termination.
 
(e) “Good Reason” shall mean any of the following: (A) the failure to re-elect
the Executive as Chairman and Chief Executive Officer and as a member of the
Board of Directors with full voting rights, (B) assignment of duties
inconsistent with the Executive’s position, authority, duties or
responsibilities, or any other action by the Bank which results in a substantial
diminution of such position, authority, duties or responsibilities, (C) any
substantial failure by the Bank to comply with any of the provisions of this
Agreement or (D) the Bank’s giving notice to the Executive to stop further
operation of the evergreen feature described in Paragraph 1 above; provided,
however, that actions taken by the Board of Directors of the Bank under
subparagraphs (A) and (B) by reason of the Executive’s inability to perform the
responsibilities contemplated by those sections because of a physical or mental
injury or disease shall not be deemed “Good Reason.” In addition, resignation by
the Executive for any reason during the one (1)-year period immediately after a
Change of Control shall be deemed to be a resignation for Good Reason.
 
9. Obligations of the Bank Upon Termination.  The following provisions describe
the obligations of the Bank to the Executive under this Agreement upon
termination of his
 

7

--------------------------------------------------------------------------------



employment. However, except as explicitly provided in this Agreement, nothing in
this Agreement shall limit or otherwise adversely affect any rights which the
Executive may have under applicable law, under any other agreement with the Bank
or any of its subsidiaries, or under any compensation or benefit plan, program,
policy or practice of the Bank or any of its subsidiaries.
 
(a) Death, Disability, Discharge for Cause or Resignation Without Good Reason. 
In the event this Agreement terminates by reason of the death or disability of
the Executive, or by reason of the discharge of the Executive by the Bank for
Cause, or by reason of the resignation of the Executive other than for Good
Reason, the Bank shall pay to the Executive, or his heirs or estate in the event
of the Executive’s death, all Accrued Obligations in a lump sum in cash within
thirty (30) days after the Date of Termination; provided, however, that any
portion of the Accrued Obligations which consists of bonus, deferred
compensation or incentive compensation, shall be determined and paid in
accordance with the terms of the relevant plan as applicable to the Executive.
In addition to the foregoing, in the event this Agreement terminates by reason
of the death of the Executive, then within thirty (30) days of the death of the
Executive, the Bank shall pay to the Executive’s heirs or estate in a lump sum
in cash an amount equal to the sum of the Executive’s then-current annual base
salary and the amount of the most recent annual bonus received by the Executive.
 
(b) Discharge Without Cause or Resignation with Good Reason.  In the event that
this Agreement terminates by reason of the discharge of the Executive by the
Bank without Cause, or by reason of the resignation of the Executive for Good
Reason, then the Bank shall pay to Executive, or his heirs or estate in the
event of the Executive’s death, in addition to the compensation and benefits
described in paragraph (a), the following benefits:
 
(i) A cash bonus for the year of termination equal to the most recent annual
bonus received by the Executive,
 
(ii) Payment in a lump sum of an amount equal to three (3) times the Executive’s
then-current base salary as in effect prior to the termination,
 
(iii) Payment in a lump sum of an amount equal to three (3) times the most
recent annual bonus received by the Executive,
 
(iv) Continuation, for a period of three (3) years after the Date of
Termination, of welfare benefits and senior executive perquisites at least equal
to those which would have been provided if the Executive’s employment had
continued for that time,
 
(v) A payment equal to that described in Paragraph 6(a) as necessary to fund the
future premiums on such insurance policies as shall be reasonably expected to
become due prior to the Executive reaching the age of sixty-six (66); and
 
(vi) Outplacement services, at the expense of the Bank, from a provider
reasonably selected by the Executive.
 
 

8

--------------------------------------------------------------------------------



(c) Disability.  In the event this Agreement terminates by reason of the
disability of the Executive, then the Bank shall pay to the Executive in
addition to the compensation and benefits described in paragraph (a), the
following benefits:
 
(i) A cash bonus for the year of termination equal to the most recent annual
bonus received by the Executive;
 
(ii) Cash compensation during each year between the Date of Termination and the
earlier of the date upon which the Executive attains age seventy (70) or the
death of the Executive equal to sixty-six percent (66%) of both the then current
base salary and the most recent annual bonus received by the Executive; and
 
(iii) Continuation of welfare benefits and senior executive perquisites at least
equal to those which would have been provided if the Executive’s employment had
continued for that time as the cash compensation in (ii) continues.
 
Notwithstanding the foregoing, the payments due under this section following the
Date of Termination shall be offset dollar-for-dollar by the amount of
disability payments paid to the Executive for periods following the Date of
Termination in accordance with any disability policy or program of the Bank.
 
(d) Level of Bonus and Welfare Benefits after a Change of Control.  If the
Executive’s employment terminates for any reason after a Change of Control, the
phrase “most recent annual bonus” as used in paragraphs (b)(i) and (iii) and (c)
shall be replaced by the phrase “most recent annual bonus received by the
Executive prior to the Change of Control,” and the phrase “would have been
provided if the Executive’s employment had continued for that time” as used in
paragraph (b)(iv) and (c)(iii) shall be replaced by the phrase “were provided to
the Executive immediately prior to the Change of Control;” provided, however,
that this paragraph (d) shall not apply to (b)(i) and (iii) and (c) or to
(b)(iv) and (c)(iii) if the benefits the Executive would receive under (b)(i)
and (iii) and (c) or (b)(iv) and (c)(iii) would be greater without the
application of this paragraph (d).
 
(e) Continuing Obligations After Termination.  If the Executive’s employment
with the Bank terminates for any reason, the Bank’s obligations and the
Executive’s obligations under Paragraphs 9 through 19 shall continue after
termination of the employment relationship.
 
10. Certain Additional Payments by the Bank.  The Bank agrees that:
 
(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Bank to or for the
benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Paragraph 10) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
if any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties,
being hereinafter collectively referred to as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-
 

9

--------------------------------------------------------------------------------



Up Payment”) in an amount such that, after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.
 
(b) Subject to the provisions of paragraph (c), below, all determinations
required to be made under this Paragraph 10, including whether and when a
Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
the accounting firm which is then serving as the auditors for the Bank (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Bank and the Executive within fifteen (15) business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is requested by the Bank. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Executive shall appoint a nationally recognized accounting firm
to make the determinations required hereunder (which accounting firm shall then
be referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Bank. Any Gross-Up Payment, as
determined pursuant to this Paragraph 10, shall be paid by the Bank to the
Executive within five (5) days of the receipt of the Accounting Firm’s
determination. If the Accounting Firm determines that no Excise Tax is payable
by the Executive, it shall furnish the Executive with a written opinion that
failure to report the Excise Tax on the Executive’s applicable federal income
tax return would not result in the imposition of a negligence or similar
penalty. Any good faith determination by the Accounting Firm shall be binding
upon the Bank and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Bank should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Bank exhausts its remedies pursuant to paragraph (c), below, and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Bank to or for the
benefit of the Executive.
 
(c) The Executive shall notify the Bank in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Bank of a
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than thirty (30) business days after the Executive is informed in writing
of such claim and shall apprise the Bank of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the thirty (30)-day period following the
date on which Executive gives such notice to the Bank (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Bank notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:
 
(i) Give the Bank any information reasonably requested by the Bank relating to
such claim,
 

10

--------------------------------------------------------------------------------



(ii) Take such action in connection with contesting such claim as the Bank shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Bank,
 
(iii) Cooperate with the Bank in good faith in order effectively to contest such
claim, and
 
(iv) Permit the Bank to participate in any proceedings relating to such claim;
 
provided, however, that the Bank shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
paragraph (c), the Bank shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner; and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Bank shall determine;
provided, however, that if the Bank directs the Executive to pay such claim and
sue for a refund, the Bank shall advance the amount of such payment to the
Executive on an interest-free basis and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Bank’s control of the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and the Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.
 
(d) If, after the receipt by the Executive of an amount advanced by the Bank
pursuant to paragraph (c), above, the Executive receives any refund with respect
to such claim, the Executive shall (subject to the Bank’s complying with the
requirements of said paragraph (c)) promptly pay to the Bank the amount of such
refund (together with any interest paid or credited thereon, after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Bank pursuant to said paragraph (c), a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and the Bank does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid; and the amount of such advance shall offset, to the
extent thereof, the amount of the Gross-Up Payment required to be paid.
 
 

11

--------------------------------------------------------------------------------



(e) Notwithstanding anything contained in this Paragraph 10 to the contrary, if
the present value of the payments made under this Agreement, without taking into
account the Gross-Up Payment, is no greater than one hundred and five percent
(105%) of the amount payable to the Executive assuming the Executive’s payments
under this Agreement were limited to the maximum amount that could be payable
without application of the excise tax imposed by Section 4999 of the Code (the
“Section 4999 Limit”), the Executive’s payments shall be limited to the Section
4999 Limit.
 
11. No Set-Off or Mitigation.  The Bank’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, bankers right of set-off,
counterclaim, recoupment, defense or other claim, right or action which the Bank
may have against the Executive or others. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not the Executive
obtains other employment.
 
12. Payment of Certain Expenses.  The Bank agrees to pay promptly as incurred,
to the fullest extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of any contest by the Bank, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement (including as a result of any contest initiated
by the Executive about the amount of any payment due pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code.
 
13. Indemnification and Joint Obligation.  To the fullest extent permitted by
law, the Bank shall indemnify the Executive (including the advancement of
expenses) for any judgments, fines, amounts paid in settlement and reasonable
expenses, including attorneys’ and experts’ fees, incurred by the Executive in
connection with the defense of any lawsuit or other claim to which he is made a
party by reason of being an officer, director or employee of the Bank or any of
its subsidiaries. The Company and the Bank are jointly and severally liable to
provide the payment of all compensation, payments and/or benefits due to the
Executive or his beneficiaries under this Agreement or any of the plans,
programs or arrangements referred to hereby.
 
14. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the heirs and representatives of the Executive and the successors and
assigns of the Bank and the Company. The Bank and the Company shall require any
successor (whether direct or indirect, by purchase, merger, reorganization,
consolidation, acquisition of property or stock, liquidation, or otherwise) to
all or a substantial portion of its assets, by agreement in form and substance
reasonably satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the Bank
and the Company would be required to perform this Agreement if no such
succession had taken place. Regardless of whether such an agreement is executed,
this Agreement shall be binding upon any successor of the Bank and the Company
in accordance with the operation of law, and such successor shall be deemed the
“Bank” or the “Company,” as appropriate, for purposes of this Agreement.
 
15. Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or by
 

12

--------------------------------------------------------------------------------



recognized commercial delivery service or if mailed within the continental
United States by first class certified mail, return receipt requested, postage
prepaid, addressed as follows:
 
 
If to the Board or the Bank, to:
 
 
Peoples Bank SB
9204 Columbia Avenue
Munster, Indiana 46321
Attention: Corporate Secretary
     
If to the Executive, to:
     
David A. Bochnowski
10203 Cherrywood Lane
Munster, Indiana 46321

 
Such addresses may be changed by written notice sent to the other party at the
last recorded address of that party.
 
16. Tax Withholding.  The Bank shall provide for the withholding of any taxes
required to be withheld by federal, state or local law with respect to any
payment in cash, shares of stock and/or other property made by or on behalf of
the Bank to or for the benefit of the Executive under this Agreement or
otherwise. The Bank may, at its option: (a) withhold such taxes from any cash
payments owing from the Bank to the Executive, (b) require the Executive to pay
to the Bank in cash such amount as may be required to satisfy such withholding
obligations and/or (c) make other satisfactory arrangements with the Executive
to satisfy such withholding obligations.
 
17. Arbitration.  Except as to any controversy or claim which the Executive
elects, by written notice to the Bank, to have adjudicated by a court of
competent jurisdiction, any controversy or claim arising out of or relating to
this Agreement or the breach hereof shall be settled by arbitration at a
mutually agreed site in accordance with the laws of the State of Indiana. The
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association. The costs and expenses of the arbitrator(s) shall be
borne by the Bank. The award of the arbitrator(s) shall be binding upon the
parties. Judgment upon the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction.
 
18. No Assignment.  Except as otherwise expressly provided herein, this
Agreement is not assignable by any party and no payment to be made hereunder
shall be subject to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or other charge.
 
19. Nonsolicitation.  The Executive covenants that upon his Date of Termination,
he shall not, for a period of one (1) year following the Date of Termination
directly recruit any person who is an employee of the Bank; solicit, encourage
or induce any such employee to leave the Bank’s employ or solicit, encourage or
induce any customer of the Bank to cease doing business with the Bank.
 
 

13

--------------------------------------------------------------------------------



20. Execution in Counterparts.  This Agreement may be executed by the parties
hereto in two (2) or more counterparts, each of which shall be deemed to be an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart.
 
21. Jurisdiction and Governing Law.  This Agreement shall be construed and
interpreted in accordance with and governed by the laws of the State of Indiana,
without regard to the conflict of laws provisions of such laws.
 
22. Severability.  If any provision of this Agreement shall be adjudged by any
court of competent jurisdiction to be invalid or unenforceable for any reason,
such judgment shall not affect, impair or invalidate the remainder of this
Agreement. Furthermore, if the scope of any restriction or requirement contained
in this Agreement is too broad to permit enforcement of such restriction or
requirement to its full extent, then such restriction or requirement shall be
enforced to the maximum extent permitted by law, and the Executive consents and
agrees that any court of competent jurisdiction may so modify such scope in any
proceeding brought to enforce such restriction or requirement. Nothing herein
shall be construed as requiring the Bank to make any payment which would be
prohibited under 12 C.F.R. 359. In the event a payment required under the terms
of this Agreement cannot lawfully be made because of the limitations of
12 C.F.R. 359, the obligation to make such payment shall be deferred until such
time as the limitations of 12 C.F.R. 359 shall no longer apply. Upon deferring
any payment required under this Agreement due to the limitations of 12 C.F.R.
359, the Bank shall provide the Executive with a legal opinion of counsel
addressing the exact provisions of 12 C.F.R. 359 which pose the barrier to
payment.
 
23. Prior Understandings.  This Agreement embodies the entire understanding of
the parties hereto and supersedes all other oral or written agreements or
understandings between them regarding the subject matter hereof. No change,
alteration or modification hereof may be made except in a writing, signed by
each of the parties hereto. The headings in this Agreement are for convenience
of reference only and shall not be construed as part of this Agreement or to
limit or otherwise affect the meaning hereof.
 
(Signature Page Follows)
 

14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Company and the Bank have caused this Agreement
to be executed by its duly authorized officer and the Executive has signed this
Agreement, effective as of the date first written above.
 



 
PEOPLES BANK SB
             
By:
   
Name:
   
Title:
                     
NORTHWEST INDIANA BANCORP
             
By:
   
Name:
   
Title:
                     
DAVID A. BOCHNOWSKI
         
10203 Cherrywood Lane
 
Munster, Indiana 46321


 
 
 
15